1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                   ***
      ASHLEY AIELLO,
6
                           Plaintiff,
7                                                      2:19-cv-00610-APG-VCF
      vs.                                              ORDER
8     GEICO GENERAL INSURANCE COPANY,
9                          Defendant.

10

11          Before the court is Defendant’s proposed Discovery Plan and Scheduling Order (ECF NO. 15).
12          Accordingly,
13          IT IS HEREBY ORDERED that any opposition to Defendant’s proposed Discovery Plan and
14   Scheduling Order (ECF NO. 15) or Plaintiff’s proposed Discovery Plan and Scheduling Order must be
15   filed on or before December 9, 2019.
16

17          DATED this 2nd day of December, 2019.
                                                             _________________________
18
                                                             CAM FERENBACH
19
                                                             UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25
